EXHIBIT SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of October 21, 2008, by and among, VIASPACE Inc., a Nevada corporation (“Parent”), VIASPACE Green Energy Inc., a British Virgin Islands international business company and a wholly-owned subsidiary of Parent (“Acquirer”), Sung Hsien Chang, an individual (“Shareholder”), and China Gate Technology Co., Ltd., a Brunei Darussalam company(“Licensor”), with respect to the following facts: WHEREAS, Shareholder is the holder of all issued and outstanding capital stock of Inter-Pacific Arts Corp., a British Virgin Islands international business company (“IPA BVI”), and the entire equity interest of Guangzhou Inter-Pacific Arts Corp., a Chinese wholly owned foreign enterprise registered in Guangdong province (“IPA China” and together with IPA BVI, “Target”). WHEREAS, Target is a developer, manufacturer, exporter and distributor of copyrighted framed artworks for sale in retail stores located throughout the United States; WHEREAS, Parent is a publicly traded company in energy and security business on the OTC Bulletin Board with the ticker symbol “VSPC”; WHEREAS, for an aggregate purchase price of $16 million, payable in cash and Parent and
